Exhibit 99.1 Unigene Announces Fourth Quarter and Full-Year 2012 Results -Management to host conference call on March 12, 2013 at 11 a.m. ET- March 11, 2013  BOONTON, N.J. Unigene Laboratories, Inc. (PINK: UGNE) today announced financial results for the fourth quarter and full-year ended December 31, 2012 and provided a corporate update on the Companys financial status and the expected impact of the March 5, 2013 meeting of the Advisory Committee to the U.S. Food and Drug Administration. As noted in the Companys press release dated March 6, 2013, the Advisory Committee concluded via a 12-9 vote that the benefits of calcitonin products, including Fortical, do not outweigh the potential risks associated with their use and, as a result, should not continue to be broadly marketed. Additionally, the Advisory Committee recommended via a 20-1 vote that fracture prevention data should be required for the approval of new oral calcitonin products in development for osteoporosis prevention and treatment. This recommendation could impact Unigenes licensee, Tarsa Therapeutics, which is currently developing an oral calcitonin tablet for the treatment of postmenopausal osteoporosis. Ashleigh Palmer, Unigenes Chief Executive Officer, commented, Unigenes corporate status remains critical due to our current cash and debt position and the deleterious repercussions stemming from last years negative EMA ruling on calcitonin containing products. We are still evaluating the specifics of last weeks Advisory Committees recommendations. We understand the FDA is now taking those recommendations into consideration and we await the agencys ruling, which we are certain will continue to have a material and adverse impact on the Companys financial condition and operations in the near term. In particular, our primary source of revenue from our Fortical licensing agreement with Upsher-Smith Laboratories, will continue to decline and ultimately remains in jeopardy in its entirety. FOURTH QUARTER AND FULL-YEAR 2 Unigenes net loss for the fiscal quarter ended December 31, 2012 was $15.3 million or $(0.16) per share as compared to net income of $26.9 million or $0.18 per share for the corresponding period in 2011 on a fully diluted basis. The Company reported a net loss of $34.3 million for the full year ended December 31, 2012 or ($0.36) per share, compared to a net loss of $7.1 million or ($0.08) per share for 2011. Revenue for the fiscal quarter ended December 31, 2012 decreased to $1.5 million from $12.5 million in the comparable period in 2011. Cash and cash equivalents at December 31, 2012 totaled $3.8 million compared to $4.7 million at December 31, 2011. Based on managements current cash flow projections, the Company will immediately need to obtain additional financing to fund operations, address its debt and restructure its balance sheet. The Company remains in default of the terms of its primary debt. The Company is currently exploring various alternatives, including financing, debt restructuring and partnering options. On December 11, 2012, the Company announced that it retained Canaccord Genuity to assist with its exploration and evaluation of a broad range of strategic options, including, but not limited to, the strategic partnering of technology, the out-licensing of intellectual property and divestiture of certain assets, and the possible sale of the Company or one or more of our business units. If the Company is unable to obtain financing or implement a financially significant strategic option, it will not be able to continue as a going concern beyond March 31, 2013. Ashleigh Palmer further commented, We are hopeful that an arrangement may be reached with a lender to further extend our cash runway to allow us to continue to explore strategic options with Canaccord. Unigenes management remains committed to our shareholders, and we continue to explore, evaluate and pursue every reasonably available opportunity to extend Unigenes cash runway and monetize our assets. FOURTH QUARTER HIGHLIGHTS ● Engaged Canaccord Genuity to assist the Company with its exploration and evaluation of a broad range of strategic options, including, but not limited to, the strategic partnering of its technology, the out-licensing of intellectual property and divestiture of certain assets, and the possible sale of the Company or one or more of its business units. ● Entered into a definitive licensing agreement with Tarix Pharmaceuticals to develop an oral formulation of TXA127, Tarixs lead peptide drug candidate. The oral formulation of TXA127 is being developed jointly by Unigene and Tarix under a previously agreed upon feasibility program whereby the companies leveraged Unigenes Peptelligence technology platform to enable enhanced oral delivery of TXA127. ● Announced that the Companys successful Phase 2 clinical trial evaluating an experimental oral parathyroid hormone (PTH) analog for the treatment of osteoporosis in postmenopausal women was published online by Bone , the Official Journal of the International Bone and Mineral Society. The Phase 2 study was also the subject of an oral presentation by Dr. Morten Karsdal, Chief Executive Officer of Nordic Bioscience, at the 2012 Annual Meeting of the American Society of Bone and Mineral Research (ASBMR). ● Licensee, Tarsa Therapeutics, reported positive results from a Phase 2 trial at the recent ASBMR annual meeting of its oral recombinant salmon calcitonin in the prevention of postmenopausal osteoporosis. Tarsa is developing its oral calcitonin under a licensing agreement with Unigene that provides Tarsa with exclusive development and worldwide commercialization rights to Unigenes oral calcitonin product, with the exception of China. UPDATES SUBSEQUENT TO QUARTER END ● In a meeting on March 5, 2013, the FDA Advisory Committee concluded via a 12-9 vote that the benefits of calcitonin products, including Fortical
